DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitations of claims 37 and 40 are already recited in claims 35 and 38 (the claims from which they depend).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. 2010/0183333).

Regarding claims 1 and 28, Kim discloses (Figs. 1-3) an image forming apparatus (as shown in Fig. 1; par. [0028]) comprising:
a rotatable image bearing member 44 [0032]; and
a charge removing unit 80 [0040] configured to emit light onto a surface of the image bearing member 44 for removing charge on the surface of the image bearing member 44 [0040], the charge removing unit 80 including a light source 81 [0040] configured to emit the light [0040], and
a light guide 82 [0040] that is configured to guide the light to irradiate the surface of the image bearing member 44 with the light [0040], and has a cylindrical shape (as shown in Figs. 2A and 2B) extending in an axial direction of the image bearing member 44 (as shown in Fig. 3), and has a projecting portion (i.e. the tip 86: [0050]) projecting from the light guide 82 (i.e. projecting from the main body of the light guide: see Fig. 3) outward in an axial direction of the light guide 82 (as shown in Fig. 3);
wherein the light guide 82 includes a first end portion (which receives the light, left side in Fig. 3) and a second end portion (with the re-reflecting portion 86, right side in Fig. 3; [0050]) in a longitudinal direction of the light guide 82 (as shown in Fig. 3), and the first end portion is an end portion to which the light emitted by the light source 81 is introduced (left side in Fig. 3), and
wherein the second end portion (right side in Fig. 3) is an end portion on an opposite side of the first end portion in the longitudinal direction of the light guide 82 (as shown in Fig. 3), and the second end portion includes an inclined surface 86a [0051] inclining in a direction from the first end portion to the second end portion (as shown in Fig. 3), toward a central axis of a circumference of the light guide 82 (as shown in Fig. 3);
and wherein the inclined surface 86a includes a first inclined surface 86a (i.e. the top, for example: see Fig. 3), and a second inclined surface 86a (i.e. the bottom inclined surface 86a: see Fig. 3) facing the first inclined surface in a widthwise direction orthogonal to the longitudinal direction (as shown in Fig. 3), wherein when a surface in which the first inclined surface 86a (top) and the second inclined surface 86a (bottom) are symmetrical is defined as a symmetry surface (i.e. a middle plane passing through the center of the tip: see Fig. 3), a projecting direction of the projecting portion is parallel to the symmetry surface (i.e. a projecting direction of the tip 86 is parallel to the symmetry plane: see Fig. 3).
Regarding claim 28, Kim further discloses a cartridge 40 [0034] comprising: a rotatable image bearing member 44 [0034], the light guide 82 [0040], etc. (see above).

Regarding claim 10, Kim discloses (Figs. 1-3) a cartridge 40 [0034] detachably attached to an apparatus main body [0034], wherein the cartridge 40 includes the light guide 82 [0040] and the image bearing member 44 [0034].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333).

Regarding claims 4, Kim discloses (Figs. 1-3) in the widthwise direction of the light guide, an angle A formed by a line segment intersecting with the first inclined surface and the second inclined surface (a vertical line in Fig. 3 which intersects the top and bottom surfaces 86a), and the first inclined surface, and an angle B formed by the line segment and the second inclined surface satisfy ranges (i.e. 42-48°: see par. [0051]).
Kim does not disclose that the angles A and B satisfy ranges defined as 43° < A < 90° and 43° < B < 90° (and regarding claims 15 and 16, that A and B satisfy ranges defined as 43° < A < 47° and 43° < B < 47°).
However, it would be obvious to optimize the overlapping range through routine experimentation.  See MPEP 2144.05(I) and (II).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim so that that the angles A and B satisfy ranges defined as 43° < A < 90° and 43° < B < 90° (and regarding claims 15 and 16, that A and B satisfy ranges defined as 43° < A < 47° and 43° < B < 47°).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Abe et al. (U.S. Pub. 2015/02772359).

Regarding claim 8, Kim is applied as above, but does not disclose a second light guide configured to introduce the light to a first light guide being the light guide, wherein the second light guide is provided between the first light guide and the light source.
Abe discloses (Figs. 5 and 8) a second light guide (either the part 70: [0109]-[0110]; or the lens 99: [0139]) configured to introduce the light to a first light guide 71 [0109] being the light guide, wherein the second light guide 70/99 is provided between the first light guide 71 and the light source 98 (as shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device to include a second light guide configured to introduce the light to a first light guide being the light guide, wherein the second light guide is provided between the first light guide and the light source, as taught by Abe.
Such a modification would prevent contamination of the light source, and provide better positioning between the light source and light guide (Abe: [0009]-[0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Tanaka et al. (U.S. Pub. 2010/0080623).

Regarding claim 9, Kim is applied as above, and discloses an apparatus main body (as shown in Fig. 1).
Kim does not disclose a movable member configured to move between an internal position on an inside of the apparatus main body, and an external position on an outside of the apparatus main body, in a state of supporting a cartridge including the image bearing member, wherein the light guide is included in the movable member.
Tanaka discloses (Figs. 4A-6) a movable member 35 (drawer: [0053]) configured to move between an internal position on an inside of the apparatus main body (as shown in Fig. 4A), and an external position on an outside of the apparatus main body (as shown in Figs. 4B/5A), in a state of supporting a cartridge “P” [0037]  including the image bearing member (as shown in Figs. 4B/5A), wherein the light guide 61 [0061] is included in the movable member 35 [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device to include a movable member configured to move between an internal position on an inside of the apparatus main body, and an external position on an outside of the apparatus main body, in a state of supporting a cartridge including the image bearing member, wherein the light guide is included in the movable member, as taught by Tanaka.
Such a modification would assist the positioning of the cartridge in the drawer (Tanaka: [0064]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Tokudome et al. (U.S. Pub. 2017/0075248).

Regarding claim 11, Kim is applied as above, and discloses (Fig. 1) a development member 43 [0034] configured to supply developer to the surface of the image bearing member 44 [0034]; and a transfer member 51 [0037] configured to transfer the developer supplied by the development member 43, onto a transfer target material [0037].
Kim does not disclose the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material.
Tokudome discloses (Fig. 1) the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material (i.e. is a “cleanerless” system: see pars. [0055]-[0056] and [0060]).
Since the art recognizes that Tokudome’s cleanerless device is an equivalent of Kim’s, and known for the same purpose of developing toner images on a sheet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material, as taught by Tokudome.  See MPEP 2144.06(II).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Tokudome et al. (U.S. Pub. 2017/0075248), and further in view of Shimizu et al. (U.S. Pub. 2001/0031149).

Regarding claim 12, Kim is applied as above, but does not disclose the developer is single-component developer.
Shimizu discloses the developer is single-component developer [0099].
Since the art recognizes that using a single-component developer (as in Shimizu) is an equivalent to Kim, and known for the same purpose of developing toner images on a sheet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the developer is single-component developer, as taught by Shimizu.  See MPEP 2144.06(II).
Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751).

Regarding claims 35-40, Kim discloses a Fresnel portion 84 ([0048]; see Fig. 3) dispersing the light for irradiating the image bearing member 44 ([0048]; see Fig. 3).
Kim does not disclose a width in a direction perpendicular to the longitudinal direction of the light guide of the Fresnel portion gradually increases from a center portion of the light guide toward the second end portion, and when an end portion of the Fresnel portion on the side of the second end portion in the longitudinal direction of the light guide is defined as a third end portion, the width of the Fresnel portion in the direction orthogonal to the longitudinal direction of the light guide in the third end portion is widest among the Fresnel portion provided in the light guide.
Nishimura discloses (Figs. 6A and 6B) a width “W” [0098] in a direction perpendicular to the longitudinal direction of the light guide of the Fresnel portion 1212c (Fig. 6B) gradually increases from a center portion (i.e. at the point in the center portion of 1212c shown in Fig. 6B) of the light guide toward the second end portion (as shown in Fig. 6B), and when an end portion of the Fresnel portion on the side of the second end portion in the longitudinal direction of the light guide is defined as a third end portion (i.e. the right end in Fig. 6B), the width “W” of the Fresnel portion in the direction orthogonal to the longitudinal direction of the light guide in the third end portion (i.e. the right end in Fig. 6B) is widest among the Fresnel portion provided in the light guide (Fig. 6B shows that the right end is the widest part of the width “W” of the Fresnel portion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that a width in a direction perpendicular to the longitudinal direction of the light guide of the Fresnel portion gradually increases from a center portion of the light guide toward the second end portion, and when an end portion of the Fresnel portion on the side of the second end portion in the longitudinal direction of the light guide is defined as a third end portion, the width of the Fresnel portion in the direction orthogonal to the longitudinal direction of the light guide in the third end portion is widest among the Fresnel portion provided in the light guide, as taught by Nishimura.
Such a modification would improve the uniformity of the light emitted by the light guide (Nishimura: [0098]). 

Allowable Subject Matter
Claims 13-27 and 29 are allowed.
Claims 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kido et al. (U.S. Pub. 2002/0172530) discloses projections 120 projecting from the light guide (but they are not opposite each other across the central axis).
Tanaka et al. (U.S. Pub. 2017/0199479) discloses projections 725 formed opposite each other across the central axis, but it would not be obvious to combine Tanaka with Kim since the projections 725 are used to direct the light in a particular manner and orientation (see Tanaka: [0063]-[0065]), which would interfere with the function of Kim’s design.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852